                                          
                                                     

 

CONSTRUCTION CONTRACT

August 17, 2005

 

between

BEARD TECHNOLOGIES, INC.

and

BOYCE, GRAYBEAL & SAYRE, INC.

 

 

 

This Construction Contract is made and entered into as of the 17th day of
August, 2005, by and between BEARD TECHNOLOGIES, lNC., with offices located at
355 William Pitt Way, Pittsburgh, Pennsylvania 15238 ("Purchaser”) and BOYCE,
GRAYBEAL & SAYRE, lNC., with offices located at 100 Amy Lane, P.O. Box 110, Slab
Fork, West Virginia 25920 ("Contractor').

 

Purchaser is leasing an area identified as the Smith Branch Impoundment ("the
Construction Site"), location on the Pinnacle mine site and owned by PinnOak
Resources, LLC ("Land Owner”) upon which a fine coal recovery plant and
operation will be installed and established (''Facility''). The Construction
Site is located in Wyoming County and near Pineville, WV. The Purchaser desires
to install a new fine coal recovery preparation plant at this Construction Site
(“the Plant”), Contractor is in the business of designing and building coal
facilities and is willing to design and build the Plant for Purchaser upon the
terms and conditions set out in this contract.

 

As used in this contract the term "Plant” shall mean all of the equipment,
machinery, structures, services, and other items needed to provide a preparation
plant to recover a fine coal product from the Smith Branch lmpoundment, as
contained in the Bid Documents and listed specifically in Attachment A, which is
attached to and made a part here of ("Documents").

 

Now, therefore, the parties agree as follows:

 

I.

CONSTRUCTION OF THE FACILITY

Contractor shall design, fabricate, build and install the Plant on the
Construction Site and shall furnish all items contained in the included
Documents except those items specifically designated to be supplied by
Purchaser.

 

II.

SITE PREPARATION  

 

Purchaser shall furnish Contractor the Construction Site free of any
obstructions and graded to working elevations (within 6 inches) as required by
final drawings, with access roads in place for reasonable access to all areas of
the site in a timely manner for integration into the Construction Schedule as
required by Contractor for timely completion.

 

III.

ENGINEERING DATA

 

Purchaser shall provide Contractor all applicable Engineering data available to
Purchaser relative to the Construction Site, such as topographical maps, land
surveys, details, dimensions, geotechnical reports, and locations of importance
which might influence Contractor's design or construction, Attachment B – by
reference (see plot plan received 9-9-05 from Beard Technologies, Inc.).

 

 

 

 

IV.

FURNISHED BY PURCHASER

 

Purchaser shall furnish without cost to Contractor the items listed as supplied
by Purchaser as noted in the reference proposal and qualifications, Attachment
C.

 

V.    FURNISHED BY CONTRACTOR  

 

Except as stated in Section lV above and related attachments, and Contractor's
qualifications (Attachment F) of it's proposal submission dated April 29, 2005,
and subsequent revisions, Contractor shall furnish all material, labor,
supervision, expendables, construction equipment, and tools necessary to design,
fabricate, build and install the Plant, which is included as the responsibility
of Contractor in the Documents.

 

VI. CANCELLATION, SUSPENSION OR DELAY  

 

Except for an event of force majeure or terrorism, this contract shall not be
subject to cancellation, suspension or delay by Purchaser except upon payment of
all Costs incurred by Contractor as of the date of cancellation, suspension or
delay, plus twenty percent (20%) of the total amount of such Costs as a
reasonable profit for work executed and/or materials and equipment specifically
purchased, fabricated or installed by Contractor.

 

"Costs" is defined as any direct, reasonable actual charges incurred by
Contractor relative to storage, resumption of work, mobilization, re-scheduling,
travel, employee relocation, material ordered which cannot be cancelled,
material furnished, material canceled, labor furnished, and record keeping.
Non-payment of any undisputed billing for forty-five (45) days shall, at the
option of Contractor constitute cancellation by Purchaser. Non-availability of
the Construction Site or state of preparedness of the Construction Site or stage
of work by Others in a timely manner may constitute delay by Purchaser, Timely
is defined as required date as agreed in the time schedule of the job.

 

Payment or reimbursement of Costs plus 20% of the total amount of such Costs
shall be the exclusive remedy available to Contractor in the event of
cancellation, suspension or delay by Purchaser.

 

VII. RIGHT TO REMOVE MATERIALS AND EOUIPMENT  

 

Purchaser here by irrevocably grants Contactor right to remove from the
Construction Site, with or without legal process, any materials, equipment, or
structures, which Purchaser fails to pay for in accordance with terms hereof.
Such materials, equipment and structures, regardless of the manner attached to
the real estate or property, shall remain the personal property of Contractor
and title thereto shall not pass to the Purchaser until payment is made
therefore to Contractor.

 

 

 

 

Purchaser grants to Contractor its employees, sub-contractors and assigns, the
right to enter upon the Construction Site or elsewhere where said materials,
equipment, and structures are situated, for the purpose of removing such
materials, equipment. and structures should Purchaser not pay Contractor
therefore according to the terms of this agreement. Until Purchaser makes
payment for such materials, equipment, and structures referred to in this
contract, Contractor reserves and Purchaser grants unto Contractor a security
interest herein. This security interest shall not preclude enforcement of
materialman's or mechanics liens by Contractor and such liens constitute
alternate or additional security and Contractor may proceed concurrently to
enforce its security interest and its lien rights.

 

VIII. DAMAGES AND LIENS  

 

Contractor agrees to indemnify and hold and save Purchaser and Land Owner
harmless from loss arising from personal injury, death, or property damage,
including reasonable attorney's fees and litigation costs resulting from
Contractor’s, its subcontractors' and suppliers' activities pursuant to this
contract, except that Contractor does not indemnify Purchaser or Land Owner
against the consequences of Purchaser’s or Land Owner's own negligence.
Contractor also agrees to hold and save Purchaser and Land Owner harmless
against all claims for wages to be paid and materials supplied by Contractor its
subcontractors and suppliers, whether these claims be in the form of mechanic's
liens or otherwise. Contractor shall not indemnify or hold Purchaser harmless
for claims resulting from defective products or materials supplied by anyone
other than Contractor, its subcontractors and suppliers.

 

IX. INSURANCE  

 

Contractor shall keep in force at its expense during the life of this contract
the following insurance coverages:

 

A)

Worker's Compensation fully covering its liability.

 

B)

General Liability for bodily injury and property damage up to $2,000,000.00
combined single limit showing Purchaser and Land Owner as an additional named
insured.

 

Certificates of insurance of all required insurance coverages and statements
confirming the Purchaser and Land Owner as Co-lnsured and will be furnished to
Purchaser and Land Owner before any work begins.

 

Purchaser shall furnish al its expense Builders All-Risk insurance coverage upon
the construction site Plant to 100% of the insurable value therefore and shall
show Contractor as an additional named insured.

 

 

 

 

X. SECURITY  

 

Purchaser shall supply security at the Construction Site, accept responsibility
for all equipment, materials, etc. when delivered to the job site, and shall
protect all said items against vandalism and theft

 

Xl. DELAYS AND EXTENSIONS – FORCE MAJEURE  

 

Any delay in or failure of performance under this contract shall not constitute
default or give rise to any claims for damages or penalties if delay or failure
is caused by occurrences beyond the control of the party whose performance is
delayed or prevented. Such occurrences would include, but not be limited to,
acts of God, acts of governmental authorities, strikes, labor problems, riots,
rebellion, war, sabotage, fire, floods, rain days, extraordinary weather days
(certain winter weather, high winds, etc.), explosions, terrorism, inability to
procure, after diligent efforts, materials or labor contemplated for this
agreement, and obstruction or delay of construction caused by Purchaser or
Purchaser's agents, and/or by a change or extra work required by Purchaser.
Financial difficulties from any cause are not such an occurrence. In the event
of any such delay, the date of completion shall be extended for a period equal
to the time lost by reason of delay.

 

XII. CALCULATIONS OF CAPACITIES  

 

All calculations of capacities and rates referred to in the Specifications are
based on a short ton of two thousand pounds.

 

XIII. WARRANTIES  

 

Contractor hereby warrants to Purchaser that (1) the Plant shall be designed by
qualified professionals in accordance with good, standard design for such
facilities and shall be free from faults and defects in design, (2) the Plant
will be constructed by workers skilled in their craft and capable of performing
the tasks to which they are assigned, (3) the work associated with the Plant
will be performed with good workmanship and in accordance with normal industry
standards, (4) all material and equipment installed by Contractor shall be new
unless otherwise specified and shall be free of liens and encumbrances, (5) all
equipment, materials, fabrication, and workmanship shall be of good quality,
free from faults and defects, (6) all defects in workmanship or failures of
materials supplied by Contractor or its subcontractors, of which wear does not
constitute failure, that develop within one (1) year of the date of initial
operation will be remedied by the Contractor at the Contractor's cost.

 

The warranty offered by any of the Contractor’s material or equipment suppliers
or subcontractors will not be affected by this Contractor’s Warranty.

 

 

 

The parties shall cooperate in asserting and pursuing any warranty claim on any
equipment purchased by Contractor from a third party and supplied to Purchaser
under this contract to the limit of the manufacturer's warranty on such
equipment.

 

XIV. START-UP PERIOD  

 

Contractor after having finished erection of the Plant, shall assist Purchaser's
personnel in the "start-up" of the Facility. Upon Contractor's notice of
completion and subsequent start-up, Purchaser shall have seven (7) days to test
the Plant and prepare a written list of objections or deficiencies (punch list).
When the objections or deficiencies (punch list) have been corrected or
resolved, the Plant shall be deemed to be completed.

 

If erection of the Plant is finished and ready for testing but Purchaser is
unable for thirty (30) days to furnish the necessary raw coal slurry, water,
power, labor or any other facilities required for testing, Purchaser shall pay
Contractor the entire balance due. In addition, Purchaser shall reimburse
Contractor for incremental expenses incurred for testing the facility at a later
date.

 

XV. TIME FOR COMPLETION  

 

The Plant shall be operational as defined within 6 - 8 months (depending upon
material and equipment delivery) of the date of this contract, and completed
within 2 - 4 weeks after the receipt of the written list of objections and
deficiencies (punch list) as provided in Section XIV.

 

XVI. TERMS OF PAYMENT  

 

Contractor shall submit semi-monthly, i.e., every two (2) weeks, invoices to
Purchaser on approximately the 1st and 15th of each month based on the cost of
work completed during that period, including engineering, work in process, and
materials and equipment delivered. The payments are to be verified by the
Purchaser's designated representative. The Purchaser will have the option to
request verification (this project only) of invoices through an "open books"
evaluation, i.e., review of all Contractor payrolls, receipt of equipment and
materials purchases and other related costs incurred to complete the work for
the Facility. This verification can occur as often as each six (6) week period
but no less than at the 50% completion point and total completion of the project
installation. No semi-monthly billing shall exceed 20% of the Total Contract
Price and the total of all billings shall not exceed the Total Contract Price
except as expressly provided in this contract during the invoice period. All
billed amounts shall be paid within ten (1O) days after invoice unless and to
the extent they are protested writing. Any amounts protested by Purchaser shall
be paid into a special bank account to be used only in that purpose and held
there pending final resolution of Purchaser's protest.

 

 

 

No payment shall be withheld by Purchaser as a result of minor incompletion or
deletions. Upon default of the above conditions or failure of the Purchaser to
make payment as provided herein, Contractor shall be entitled to stop
operations, decline shipment, and withhold delivery until Purchaser satisfies
Contractor of their financial responsibility and ability to meet their
obligations under this agreement.

 

Purchaser shall pay all of Contractor's reasonable costs of collecting or
securing any indebtedness, which may be due here under, including legal fees and
litigation expenses whether the same be collected or secured by litigation or
otherwise.

 

XVII. CHANGES IN DESIGN AND EXTRA WORK  

 

Purchaser, without invalidating the Construction Contract, may order design
changes or extra work or make changes by altering, adding to or deducting from
the work. Such changes shall be executed under the conditions of the original
Contract Documents, including additional time caused by such change. Extra work
is any work performed, which is beyond the scope of work defined in these
Contract Documents. Except in any emergency endangering life or property,

no extra work or change, whether additions to or deductions, shall be made
unless pursuant to Purchaser’s written purchase order or written change order
acceptance.

 

XVIII. AUTHORITY OF PURCHASER  

 

Purchaser shall designate its representative under this Contract in writing to
Contractor and such representative shall exercise all powers of Purchaser under
this Contract. At the work site, he shall have the authority to act for
Purchaser, but he shall not be authorized to amend or change this Contract,
except as provided in this contract. Purchaser shall have no right to supervise
the manner of method of doing the work and Contractor shall instruct its
employees to take work orders only from Contractor's designated supervisors.

 

However, Purchaser's representative may regulate the storage of materials,
equipment and the work at the site, so as to minimize interference with
Purchaser's other activities, and Contractor shall place equipment and materials
where so directed. In addition, Purchaser may coordinate the work of Contractor
with the work of Purchaser or Purchaser's other contractors so as to minimize
the interference between the work of Contractor and the work of the Purchaser or
Purchaser's other contractors in a given area.

 

XIX. FREIGHT  

 

All materials furnished by Contractor, its subcontractors or suppliers shall be
freight prepaid and included in the Total Contract Price.

 

 

 

 

XX. TAXES  

 

The Total Contract Price does not include sales taxes or other excise taxes
which shall be paid by Purchaser except the Contractor shall pay sales and
excise taxes on consumables utilized in performing this Contract at the
Construction Site.

 

XXI. BONDS  

 

Performance / Payment Bonds are not required for this project and are excluded.

 

X)(II. CONFORMITY WITH LAWS  

 

Contractor will perform this contract in strict conformity with all applicable
laws, rules and regulations.

 

XXIII. NO ASSIGNMENT  

 

The obligation of Contractor under this Contract may not be assigned without the
express written consent of Purchaser.

 

XXIV. ENTIRE AGREEMENT / AMENDMENTS  

 

This instrument constitutes the entire agreement between the parties hereto and
is not subject to change or to modification except by written amendment of this
agreement signed by an authorized officer of each party.

 

XXV. TOTAL CONTRACT PRICE  

 

The Total Contract Price for all work performed by Contractor, as described and
detailed in Section I above and as per “Pinnacle Site – Pond Reclaim Plant
Budgetary Pricing – Project 04119-Revision 1 4/29/2005, is Six Million One
Hundred and Fifty Thousand Dollars, ($6,150,000), for the Main Plant System and
One Million Seven Hundred and Fifty Thousand Dollars,($1,750,000), for the
Refuse Handling System. The Total Contract Price will be the maximum cost / not
to exceed for the installation of this project, subject to scope of work
additions or deletions and escalation.

 

Boyce, Graybeal & Sayre, Inc. has utilized average raw material prices for this
proposal. Steel pricing, raw materials, fabrication pricing and fuel prices
continue to change, in many cases, on a daily basis. Boyce, Graybeal & Sayre,
lnc.'s proposal is based on material prices in effect at the time of the
proposal submission. We reserve the right of escalation regarding material
pricing for structure, platework, piping, sheeting, floor plate, grip strut,
galvanized stair treads, concrete, fuel, etc, as our suppliers for material
products have been

 

 

escalating prices on a continuous basis since November, 2003.

 

Our proposed project schedule assumes normal availability of materials.

 

Pricing for this project is per pricing in effect as of April 29, 2005
(reference our budgetary pricing, Project 04119 – Revision 1, Attachment A). Any
assocjated price increases for plant construction material, piping, concrete,
etc., and any associated fuel surcharges for raw materials and/or freight, will
be added to the above referenced budgetary pricing, as may be required at the
time of purchase.

 

XXVI. CONTROLLING LAW  

 

This Contract is to be construed, applied and enforced according to the laws of
the State of West Virginia, disregarding choice of law rules.

 

In witness whereof, the parties have signed this construction contract as of the
date written above.

 

BEARD TECHNOLOGIES, INC.

 

 

/s/ C. David Henry

By:                                                             

 

 

President

Title:                                                           

 

BOYCE, GRAYBEAL & SAYRE, INC.

 

 

/s/ T. Arnold Graybeal

By:                                                             

 

T. Arnold Graybeal

 

 

Vice President & Treasurer

Title:                                                                      

 

 

 

ATTACHMENT A

 

BOYCE, GRAYBEAL & SAYRE, lNC.

P.O. BOX 110

SLABFORK, WV 25920

PH: 304-683-3500 / FAX: 304-683-3425

 

BEARD TECHNOLOGIES INC.

PINNACLE SITE

POND RECLAIM PLANT

BUDGETARY PRICING

PROJECT 04119 – REVISION 1 4/29/2005

 

GENERAL ITEMS

 

COST

ENGINEERING/ PROJECT MANAGEMENT / START UP

$

325,000

ELECTRICAL / MATERIAL / LABOR / PROGRAMMING

$

4

840,000

OVERSIZE PROTECTION SIEVE / BY BEARD

$

4

2,000

OVERSIZE PROTECTION SCREEN 8X16 / BY BEARD

$

4

-

30,000 GALLON BUFFER TANK & (M|XER BY BEARD)

$

4

40,000

PRIMARY CYCLONE PUMP & MOTOR / BY BEARD / SHEAVES (12X14)

$

2,000

(6) 20" DIA. PRIMARY CLASSIFYTNG CYCLONES

$

95,000

(2) BANKS OF (5) TRTPLE START SPIRALS

$

106,000

SECONDARY CLASSTFYING CYCLONE FEED PUMP MOTOR/ BY BEARD (12X14)

$

2,000

SECONDARY CLASSIFYING CYCLONE SUMP / NEW

$

40,000

[60) 6" DIA. SECONDARY CLASSIFYING CYCLONES / W|TH TUB, ETC. NEW

$

210,000

EFFLUENT SUMP/ NEW

$

15,000

EFFLUENT PUMP / 6xB / BY BEARD/ NEW MOTOR & SHEAVES

$

4,000

{3} CLEAN COAL CYCLONES / NEW

$

30,000

(2} PRIMARY SIEVE BENDS / BY BEARD

$

4,000

(2) SECONDARY SIEVE BENDS / BY BEARD

$

4,000

(1) 36"X72" SCREEN BOWL CENTRTFUGE & 300HP. /BY BEARD

$

-

(2) COARSE FLOTATION COLUMN / 15' DIAMETER / BY BEARD / MODIFIED

$

150,000

(1) 12'-6” DIA. BY (14) D|SC VACUUM FTLTER & VAC. PUMPS / BY BEARD

$

25,000

CLEAN COAL COLLECTING BELT / BY BEARD

$

50,000

(2) 1242 C.F.M. AIR COMPRESSOR & ACCESSORIES

$

115,000

CLEAN COAL STACKER / CONFORMING / BY BEARD

$

20,000

120' DIA. HIGH RATE STATIC THICKENER EQUIPMENT

$

265,000

120' DIA. HIGH RATE STATIC THICKENER TANK

$

156,000

THICKENER UNDERFLOW PUMP & MOTOR

$

35,000

10,000 GALLON CLARIFIED WATER TANKS (2)

$

40,000

{2)CLARIFIED WATER PUMPS & MOTORS

$

40,000

MCC BUILDING

$

35,000

(1) HOIST FOR SCREEN BOWL

$

15,000

PLANT HOIST

$

12,000

(2} BELT SCALES

$

15,000

NEW STRUCTURE

$

600,000

PLATEWORK (INCLUDES CONDIT|ONING TANKS)

$

250,000

PIPING & VALVES

$

250,000

FOUNDATIONS / 975 CUBIC YARDS

$

425,000

GRATING & MISC.

$

150,000

NEW CHEMICAL SYSTEMS - THICKENER, COLUMNS, FILTER

$

52,000

SHEETING

$

116,000

FIELD LABOR

$

900,000

FREIGHT

$

100,000

 

 

 

TOTAL COST

$

5,535,000

PROFIT & OVERHEAD

$

615,000

TOTAL BUDGET

$

6.150,000

 

 

 

 



 

REFUSE HANDLING SYSTEM

MCC BUILDING

$

15,000

(4) 3-METER BELT PRESSES

$

600,000

REFUSE COLLECTING CONVEYOR / BY BEARD / MODS. & MISC.

$

5,000

REFUSE STACKING CONVEYOR / BY BEARD / MODS. & MISC.

$

5,000

(4) BELT PRESS FEED PUMPS & MOTORS

$

45,000

NEW STRUCTURE

$

100,000

PLATEWORK

$

60,000

PIPING & VALVES

$

60,000

NEW CHEMICAL SYSTEM

$

40,000

FOUNDATIONS / 2OO CUBIC YARDS

$

90,000

ELECTRICAL / MATERIAL / LABOR / PROGRAMMING

$

250,000

ENGINEERING / PROJECT MANAGEMENT / START UP

$

75.000

SHEETING

$

50,000

FIELD LABOR

$

1 80,000

FREIGHT

$

25,000

 

 

 

TOTAL COST

$

1,575,000

PROFIT & OVERHEAD

$

175,000

TOTAL BUDGET

$

1,750,000

 

 

 

 